Citation Nr: 1205003	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  10-10 187	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for anxiety disorder (claimed as depression), including as secondary to service-connected herniated nucleus L5-S1, chronic lumbosacral strain.  

2.  Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1970 to April 1972 and from July 5, 1975 to July 18, 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In November 2011, the Veteran testified during a video hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

Additionally, the New Orleans, Louisiana RO has processed this case since the June 2009 rating decision of the St. Louis RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at the November 2011 Board hearing that he currently receives treatment at the New Orleans VA Medical Center (VAMC).  The most recent VA treatment records are from November 2009.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Veteran testified at the November 2011 Board hearing that he received psychiatric treatment at the J.B. Evans Correctional Facility.  These records are not in the claims file and should be obtained.  See 38 C.F.R. § 3.159 (2011).

The Veteran seeks service connection for anxiety disorder, including as secondary to service-connected herniated nucleus L5-S1, chronic lumbosacral strain.  The Veteran underwent a VA examination in April 2009.  The VA examiner diagnosed anxiety disorder, not otherwise specified, and opined that the anxiety disorder was due to several non-military traumatic stressors.  The examiner did not specifically address whether the anxiety disorder was aggravated by service-connected herniated nucleus L5-S1, chronic lumbosacral strain.  Such an opinion is necessary before a decision on the merits may be made.  The Veteran should be provided a VA examination that addresses the issue of entitlement to service connection for anxiety disorder as secondary to the service-connected herniated nucleus L5-S1, chronic lumbosacral strain.  38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion should also address whether the service-connected herniated nucleus L5-S1, chronic lumbosacral strain, has aggravated the anxiety disorder.

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2011).  The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  

With regard to the TDIU claim, the Veteran currently is in receipt of service connection for herniated nucleus L5-S1, chronic lumbosacral strain, evaluated as 60 percent disabling.  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a). 

Because the Veteran's service connection claim is being remanded, and because adjudication of this claim may impact adjudication of the Veteran's TDIU claim, the Board concludes that these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Given the foregoing, the Veteran's TDIU claim also must be remanded.  A VA examiner should address the extent to which the Veteran's herniated nucleus L5-S1, chronic lumbosacral strain, in conjunction with any other service-connected disability, affects the Veteran's ability to obtain and maintain substantially gainful employment.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA outpatient treatment records from the New Orleans VAMC dated from November 2009 to the present.  

2.  Ask that the Veteran complete releases for any treatment he received from the J.B. Evans Correctional Facility.  Then, request those records.  If any requests are unsuccessful, advise the Veteran of that fact and provide him an opportunity to submit the records.

3.  The Veteran should be afforded a new VA examination with regard to the anxiety claim.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the new examination.  Any tests deemed medically advisable should be accomplished.  The examiner should clearly address the following: 

Whether it is at least as likely as not (a 50% probability or more) that any currently diagnosed anxiety disorder was caused OR aggravated by the Veteran's service-connected herniated nucleus L5-S1, chronic lumbosacral strain. 

A complete rationale for any opinion offered must be provided.

4.  After completion of the foregoing, readjudicate the claim of service connection for anxiety disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

5.  After the above development has been completed, the Veteran should be scheduled for an examination to determine the effect of his service-connected disabilities on his employability.  The examiner is requested to determine whether the Veteran's service connected disabilities, alone, preclude him from substantially gainful employment.  When offering this opinion, the examiner should not consider the effects of age or any non-service connected disabilities.  A complete rationale should be provided.  This examination should not be provided until after the issue of entitlement tot service connection for an anxiety disorder has been adjudicated since the examiner should take into account all service connected disabilities including an anxiety disorder if entitlement to service connection is granted.

6.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).
7.  After completion of the foregoing, readjudicate the claim of entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


